Watts, J. Com. App.
It is claimed that the court erred in excluding the evidence offered by the appellants as to the good faith of their purchase, and as to the value of the improvements placed upon the land.
To entitle a party to a recovery for the value of improvements it is essential that he be a possessor in good faith. That is, he must believe that he is the true owner of the land, and be ignorant of the fact that his right is contested by some person claiming a superior title; and notwithstanding he may have notice of an adverse claim, yet if he has reasonable and strong ground, for believing such claim to be destitute of any just or legal foundation, other requisites concurring,- he may be a possessor in good faith. Houston v. Sneed, 15 Tex., 307; Dorn v. Dunham, 24 Tex., 366.
While title is not essential upon which to predicate a claim for the value of improvements, it is necessary that the party should enter and claim under color of title. That is, the party must claim under an apparent title, which he in good faith believes to be the real title to the land. Hatchett v. Conner, 30 Tex., 104.
The instrument upon which Mrs. Parkhill’s right to the land depended was the -will of Joel Parks, deceased; by the terms of which she only took a life estate, with the condition superadded that if she married a man with more than one child, such estate immediately determined. In this particular the will is clear and unambiguous,. and there could be no reason for a mistake in its construction.
In their purchase from Mrs. Parkhill, the law charges appellants with knowledge of the extent of her right or estate in the land, and that she could only convey that estate. As she was a tenant for life, burdened with the condition that if she married a man with more than one child, such life estate should immediately determine, she would not be entitled to a recovery against the remainder-man for the value of any improvements that she might put upon the land during her occupancy. Sedgwick & Wait on Trial of Title to Land, p. 479, § 708.
*583In this respect her vendees would occupy no better attitude or more favorable position than she would. They purchased from one having only a life estate, and that without any good reason for believing that they were getting the title in fee.
It is nót pretended that Mrs. Parkhill sold the land as administratrix under appropriate orders of the probate court, and there is no authority in the will of Joel Parks for her to sell and convey the land. On the contrary a reasonable construction of the will negatives the idea that the testator intended to invest her with such power.
The payment of the claims mentioned in the will imposed upon Mrs. Parkhill a burden which she assumed in accepting the conditional life estate. The testator does not, as claimed by appellants, make the claims a charge upon the land, and impose upon Mrs. Park-hill the power to sell it to pay the claims.
Under the circumstances of this case we are of the opinion that the court did not err in excluding the evidence. And as the judgment is sustained by the evidence, we report that the same ought to be affirmed.
Affirmed.
[Opinion adopted January 15, 1884]